488 S.E.2d 245 (1997)
Margaret Ann LEAHY, R.N., Petitioner,
v.
NORTH CAROLINA BOARD OF NURSING, Respondent.
No. 360PA96.
Supreme Court of North Carolina.
July 24, 1997.
*247 Silverstein & Hodgdon, P.A. by Thaddeus B. Hodgdon, Raleigh, for petitioner-appellee.
Howard Kramer and Jordon, Price, Wall, Gray & Jones, L.L.P. by R. Frank Gray and Laura J. Wetsch, Raleigh, for respondent-appellant.
Allen and Pinnix, P.A. by Noel L. Allen, Raleigh, on behalf of the North Carolina State Board of Certified Public Accountant Examiners and the North Carolina Board of Architecture, amici curiae.
Bailey & Dixon by Carson Carmichael, III, Raleigh, on behalf of The North Carolina Board of Pharmacy, amicus curiae.
Johnson, Mercer, Hearn & Vinegar, P.L.L.C. by George G. Hearn, Raleigh, on behalf of the North Carolina Veterinary Medical Board, amicus curiae.
WEBB, Justice.
The petitioner first argues that under the "whole record" test, which must be applied in this case, there is not substantial evidence to support the findings of fact by the Board upon which it based its order revoking her license. See Thompson v. Wake County Bd. of Educ., 292 N.C. 406, 233 S.E.2d 538 (1977). The first finding of fact about which the petitioner complains is the finding that she did not adequately document the treatment of Mr. Clodfelter. Lynn Boggs testified, "Throughout the entire evening there was no documentation by Ms. Leahy although she was the RN on the case." This testimony supports the finding of fact.
The petitioner next attacks the Board's finding that she was negligent in failing to recognize the symptoms of congestive heart failure in Mr. Clodfelter. Ms. Collins testified that at 5:40 a.m., the petitioner was in Mr. Clodfelter's room and noticed he was breathing deeply. Nevertheless, she left the room to check on other patients. Twenty minutes later, at 6:00 a.m., Ms. Collins went to Mr. Clodfelter's room and discovered he was suffering from congestive heart failure. Ms. Boggs testified that the LPN documented Mr. Clodfelter's symptoms; the signs and symptoms indicated the patient was going into acute heart failure, but there was no indication the petitioner intervened. This testimony supports the finding of fact.
The petitioner next says the finding of fact that she did not make patient information available to another health-care professional by not notifying a doctor of the patient's change in condition cannot stand. She relies on the testimony of Ms. Troschrodt and the affidavits of Dr. Coughlin and Dr. Blackwell. Each of them said there was no need to call a doctor until 6:00 a.m. There was positive *248 testimony from Ms. Collins and Ms. Boggs that the doctor should have been called earlier. The Board could accept this testimony rather than the evidence adduced by the petitioner.
The petitioner next attacks the Board's finding that the petitioner failed to set her priorities appropriately. This conclusion was based on the testimony of Ms. Collins and Ms. Boggs, each of whom testified that the petitioner should have been in Mr. Clodfelter's room when he was suffering from congestive heart failure rather than in the room of another patient. The petitioner introduced evidence to the contrary, but again the Board was the judge of the credibility of this testimony.
The petitioner says the Board's finding that she did not go immediately to Ms. Clodfelter's room when Ms. Cone told her Ms. Clodfelter's respirations had decreased to twelve per minute was not supported by the evidence. Ms. Cone testified that the respirations had decreased to eight per minute. This error in the finding of fact did not prejudice the petitioner.
The petitioner next says there is no evidence to support the finding of fact that when the emergency service to Mr. Clodfelter was being performed, she did not come to Mr. Clodfelter's room although she knew of the emergency. If the petitioner was unaware of the emergency, this would not change the outcome of the case. There are other findings of fact supported by the evidence which support the Board's conclusion.
Finally, the petitioner says there was not sufficient evidence to support the Board's conclusion that the petitioner "failed to recognize the importance of the prompt initiation of oxygen for Ms. Clodfelter on August 15, 1991." Ms. Boggs testified that one of the things that concerned her was that although the patient had described continuous chest pains for thirty minutes, no oxygen was administered for thirty-three minutes. This testimony supports the finding.
Considering the whole record, there was substantial evidence to support the findings of fact and conclusions of the Board.
The petitioner argues and the Court of Appeals held that the Board's order cannot stand because there was no expert testimony defining the standard of care for registered nurses in the practice of their profession. The Court of Appeals relied on Dailey v. N.C. State Bd. of Dental Examiners, 309 N.C. 710, 309 S.E.2d 219 (1983), for this holding. We do not believe Dailey governs this case. The concern in Dailey was that the board would use its own expertise to decide the case without any evidence to support it. That is not the case here. There is evidence in the record which the Board could use its expertise to interpret, including its expertise as to whether the petitioner had violated the standard of care for registered nurses. From the record, we are able to determine the validity of the Board's action.
Article 3A of the Administrative Procedure Act, chapter 150B of the North Carolina General Statutes, governs disciplinary hearings by professional licensing boards. N.C.G.S. § 150B-41(d) provides in part, "An agency may use its experience, technical competence, and specialized knowledge in the evaluation of evidence presented to it." N.C.G.S. § 150B-41(d) (1995). The knowledge of the Board includes knowledge of the standard of care for nurses. The Board currently consists of nine registered nurses, four licensed practical nurses, one retired doctor, and one lay person. The Board is authorized to develop rules and regulations to govern medical acts by registered nurses. N.C.G.S. § 90-171.23(b)(14) (1993). It is empowered to administer, interpret, and enforce the Nursing Practice Act. N.C.G.S. § 90-171.23(b)(1), (2), (3), (7). The Board is required to adopt standards regarding qualifications of applicants for licensure and to establish criteria which must be met by an applicant in order to receive a license. N.C.G.S. § 90-171.30 (1993). To meet these requirements, the Board must know the standard of care for registered nurses in this state. There is no reason it should not be allowed to apply this standard if no evidence of it is introduced.
We can understand why the Court of Appeals applied Dailey as it did, but we believe *249 our interpretation is better. So far as Dailey is inconsistent with this case, it is overruled.
For the reasons stated in this opinion, the Court of Appeals is reversed.
REVERSED.